Citation Nr: 1635170	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for resolved tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp from July 22, 2014.  

2.  Entitlement to a compensable disability rating for resolved tinea cruris with residual hyperpigmentation prior to July 22, 2014.

3.  Entitlement to a compensable disability rating for bilateral tinea pedis prior to July 22, 2014.

4.  Entitlement to service connection for multiple cysts to the left forearm and scalp, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from April 1967 to February 1969.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Oakland, California.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in May 2012.  A transcript of this proceeding is associated with the claims file.  During this hearing, the Veteran submitted additional evidence with a waiver of RO review.

In May 2014, the Board remanded the Veteran's claims for increased ratings for tinea cruris and tinea pedis, and service connection for multiple cysts and irritable bowel syndrome (IBS) for further development.  

Subsequently, the RO issued a January 2015 rating decision, which, in relevant part, granted a rating of 10 percent for resolved tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp, effective as of July 22, 2014, and granted entitlement to service connection for IBS.  As the decision does not represent an award of the maximum rating available with respect to the skin disabilities, the claims for higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable).  However, because the decision constitutes a full grant of the benefit sought with respect to the claim for service connection for IBS, that issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

After the RO's most recent adjudication of the Veteran's claims in the January 2015 supplemental statement of the case, the Veteran submitted additional private medical records without a waiver of initial review by the RO.  The Board's review of such evidence shows that it is not pertinent to the claims on appeal, as the medical records pertain to treatment for chest pain and dizziness.  Therefore, a remand to have the RO consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2015).  

The issue of entitlement to service connection for multiple cysts to the left forearm and scalp is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's seborrheic dermatitis of the scalp has required constant or near-constant use of a topical corticosteroid from May 8, 2012.

2.  For the period prior to May 8, 2012, the Veteran's tinea cruris is predominately manifested by itching and discoloration of the skin, with occasional breaking out, and is treated with topical antifungal cream; but, involves less than 5 percent of the entire body or exposed areas affected and does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  For the period prior to May 8, 2012, the Veteran's tinea pedis is predominately manifested by itching and discoloration of the skin, with some scaling, and is treated with topical antifungal cream; but, involves less than 5 percent of the entire body or exposed areas affected and does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for resolved tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp have been met from May 8, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015); Johnson v. McDonald, 27 Vet. App. 497 (2016).

2.  The criteria for a compensable disability rating for resolved tinea cruris have not been met prior to May 8, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).

3.  The criteria for a compensable disability rating for bilateral tinea pedis have not been met prior to May 8, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostics Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a March 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his wife and representative.

The Veteran was provided VA examinations in March 2008, January 2010, and July 2014 to evaluate his skin disabilities.  The Board finds the examination reports to be adequate for rating purposes, as the examiners interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's skin disabilities in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In May 2014, the Board remanded the Veteran's claims to obtain a VA examination, VA treatment records, and private treatment records.  An adequate examination was provided in July 2014 and VA treatment records also were obtained.  The RO sent a letter to the Veteran in June 2014 requested that he provide authorizations to allow VA to obtain relevant private treatment records.  In July 2014, he provided an authorization to obtain treatment records from K.P.  In September 2014, the RO requested records from K.P. and informed the Veteran that it had done so, but also informed the Veteran that it was his responsibility to see that VA receives the records.  Thereafter, in September 2014, the Veteran provided some records from K.P.  The RO sent a second request for records to K.P. in September 2014, and again informed the Veteran that it had done so.  The RO did not receive any records from K.P. in response.  Because the RO requested records from K.P. twice, the Board finds the RO satisfied VA's duty to assist with respect to obtaining the private treatment records.  38 C.F.R. § 3.159(c)(1) (2015).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Increased Ratings

 Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Period from July 22, 2014

The Veteran's resolved tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp are rated as 10 percent disabling under Diagnostic Code 7806 from July 22, 2014.  

Under Diagnostic Code 7806, a 10 percent disability rating is warranted where at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected; or, intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or of exposed areas are affected; or, where systemic therapy, such as corticosteroids or other immuno-suppressive drugs, were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or of the exposed areas are affected; or, where there was constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

In March 2016, the United States Court of Appeals for Veterans Claims (Court) held that the language of Diagnostic Code 7806 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different routes of corticosteroid administration.  As such, the Court held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Turning to the present case, at the July 2014 VA examination, the Veteran reported that his feet itched and that he was treating them with Lamisil, an antifungal topical cream.  On examination, there was a black rash around the soles of both feet.  The examiner also found monilial scarring in the groin and scrotum.  In addition, the examiner identified seborrheic dermatitis on the Veteran's arms, chest, and face.  The examiner found there was no scarring or disfigurement of the head, face, or neck; any systemic manifestations due to the skin disabilities (such as fever, weight loss, or hypoproteinemia); or benign or malignant skin neoplasms.  The Veteran was diagnosed as having recurrent tinea cruris, trench feet and tinea pedis of both large toenails, and seborrheic dermatitis.  The examiner found that at least 5 percent but less than 20 percent of total body area and less than 5 percent of exposed area were affected by the dermatitis.  The examiner noted that the Veteran used a topical corticosteroid (Triamcinolone) on a constant/near-constant basis to treat his seborrheic dermatitis of the scalp.

In light of Johnson and the medical evidence of record, the Board finds that a 60 percent rating for the Veteran's tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp is warranted.  A 60 percent rating is warranted when there is constant or near-constant systemic therapy with corticosteroids.  The earliest evidence of record that shows a diagnosis of seborrheic dermatitis of the scalp treated with a topical corticosteroid is found in a May 8, 2012 VA treatment record.  Since that date, VA prescription records reflect continuing prescriptions and refills for a topical corticosteroid to treat the scalp dermatitis.  Therefore, the Board finds that a 60 percent rating is warranted from May 8, 2012.  As such, the Veteran has met the maximum schedular criteria for dermatitis under Diagnostic Code 7806.  

The Board considered whether other diagnostic codes for the skin would allow for a higher schedular rating.  Diagnostic Codes 7800 to 7833 address skin disabilities, and only three of them provide for a disability rating higher than 60 percent, i.e., Diagnostic Codes 7800, 7817, and 7818.  See 38 C.F.R. § 4.118.  

Diagnostic Code 7800 provides ratings for burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  An 80 percent rating is available for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement specified in the regulation.  As there is no evidence of scarring or disfigurement of the head, face, or neck, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7817 for exfoliative dermatitis (erythroderma), a rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  As there is no evidence of generalized involvement of the skin with systemic manifestations, Diagnostic Code 7817 does not allow the Veteran a higher rating.

Diagnostic Code 7818 provides ratings for malignant skin neoplasms (other than malignant melanoma).  The only ratings higher than 60 percent available under this code are 80 percent for disfigurement of the head, face, or neck, according to the criteria in Diagnostic Code 7800, and 100 percent for a skin malignancy requiring systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  Diagnostic Code 7818 is also not for application because there is no evidence of disfigurement of the head, face, or neck, or systemic chemotherapy, x-ray therapy, or surgery as a result of the Veteran's skin disabilities.

Because the evidence does not show that the Veteran's skin disabilities approximate the impairment set forth in the foregoing diagnostic codes representing the most extreme forms of skin disabilities, the Board finds that a schedular evaluation in excess of 60 percent for the Veteran's resolved tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp is not warranted.  

Period Prior to May 8, 2012

In light of the Board's grant above of an increased rating from May 8, 2012 for the Veteran's tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp, the period on appeal for increased ratings of the Veteran's tinea cruris and bilateral tinea pedis is now the period prior to May 8, 2012.  The tinea cruris and bilateral tinea pedis are each assigned noncompensable ratings under Diagnostic Code 7813.  

Diagnostic Code 7813 contemplates disability due to dermatophytosis, including ringworm of the feet (tinea pedis) and the inguinal area (tinea cruris).  It directs that disabilities be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7804), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2015) (emphasis added).

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size of the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).

Turning first to the Veteran's tinea cruris, at the March 2008 VA examination, the Veteran reported a chronic fungal infection on his bilateral groin.  He denied treatment, pain, discomfort, and itching.  On examination, there was residual hyperpigmentation from resolved tinea cruris of the entire groin.  The examiner found that about 2 percent of total body area and 0 percent of exposed area were affected by the tinea cruris.

At the January 2010 VA examination, the Veteran reported that the discoloration was a constant feature that never went away, and that he occasionally broke out in the groin area.  He used Lamisil daily; otherwise, the itching got worse.  The Veteran denied pain.  On examination, there was hyperpigmentation covering the entire groin area and the scrotum, and extending posteriorly in the perirectal area.  There was no pain on examination.  The examiner found that about 2 percent of total body area and 0 percent of exposed area were affected by the tinea cruris.  

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran's tinea cruris is appropriately rated as noncompensable under Diagnostic Code 7806 for the period on appeal prior to May 8, 2012.  The evidence shows that the Veteran's tinea cruris is manifested primarily by hyperpigmentation and itching, with occasional break outs.  He began using an antifungal cream to control itching during the appeal period.  Only 2 percent of total body area and 0 percent of exposed area were affected by the tinea cruris.  

The medical evidence of record does not show that the Veteran's skin disability affects at least 5 percent of the Veteran's entire body or the exposed areas, or that the disability is treated by systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, a rating at the higher 10 percent evaluation is not warranted.  As the Veteran does not satisfy the requirements for a 10 percent rating, he cannot satisfy the criteria for 30 or 60 percent ratings, which require that greater body areas be affected and/or the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.

Turning next to the Veteran's bilateral tinea pedis, at the March 2008 VA examination, the Veteran reported recurring tinea pedis, with symptoms of itching and discoloration of the plantar and lateral medial surfaces of his feet.  He had been treated with Lamisil several times in the past, but there had been no treatment in the last 12-month period.  

On examination, there was onychomycosis on the first toe of each foot.  The plantar surface of the left foot had an area of discoloration and hyperpigmentation, and there was some scarring from previously healed tinea pedis.  On the medial side there was an area with scaling from recent tinea pedis.  There were scratch marks.  With respect to the right foot, the plantar surface exhibited hyperpigmentation and scarring from previous tinea pedis.  The medial side also exhibited hyper-pigmentation.  There were scale remnants from previous tinea pedis.  There was no pain in the feet, but were reports of itching.  The examiner found that about 2 percent of total body area and 0 percent of exposed area were affected by the bilateral tinea pedis.   

At the January 2010 VA examination, the Veteran reported tinea pedis of the bilateral feet and toes.  He had constant itching, but no pain.  When he sweat, the itching was worse.  He did not have a rash, but sometimes he itched to the point it caused blisters.  He used Lamisil cream daily to avoid a flare up of itching.  On examination, onychomycosis was present on the first toe of each foot.  There was hyperpigmentation around the medial and lateral margins of the feet and on part of the plantar surfaces.  There were no scratch marks.  There also was no pain on examination of the feet, but were reports of itching.  The examiner found that about 2 percent of total body area and 0 percent of exposed area were affected by the bilateral tinea pedis.  

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran's bilateral tinea pedis is appropriately rated as noncompensable under Diagnostic Code 7806 for the entire period on appeal prior to May 8, 2012.  The evidence shows that the Veteran's tinea pedis is manifested primarily by hyperpigmentation and itching, with occasional scaling.  The itching is treated with an antifungal cream.  The medical evidence of record does not show that the Veteran's skin disability affects at least 5 percent of the Veteran's entire body or the exposed areas, or that the disability is treated by systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, a rating at the 10 percent, or higher, evaluation is not warranted.  

The Board has considered whether other diagnostic codes are applicable to the Veteran's tinea cruris and tinea pedis.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  As noted above, Diagnostic Code 7813 provides that dermatophytosis may be rated under the diagnostic codes for scars or dermatitis, depending upon the predominant disability.  Diagnostic Code 7813 (2015).

While there is note of scarring on the feet from the tinea pedis, the Veteran's tinea cruris and tinea pedis are manifested primarily by hyperpigmentation, itching, and occasional rash or scaling, but not pain.  As such, the Board finds that the Veteran's symptoms are predominantly consistent with dermatitis, rather than with the rating criteria for scars.  Therefore, the Board finds that the tinea cruris and tinea pedis are appropriately rated under Diagnostic Code 7806 for dermatitis as noncompensable.  The Board is unable to find a more appropriate code under which to rate the Veteran's tinea cruris and tinea pedis.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and that the Veteran's tinea cruris and bilateral tinea pedis do not meet any applicable rating criteria for compensable ratings at any time during the period on appeal prior to May 8, 2012.  As the evidence preponderates against the claims, the benefit-of-the-doubt doctrine is inapplicable, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

Other Considerations

The Board finds that there is no basis for staged ratings beyond those set forth above.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected skin disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

In the instant case, the evidence of record shows that the Veteran last worked in September 2000.  At a January 2003 VA examination for posttraumatic stress disorder (PTSD), the Veteran reported that he stopped working due to base closure.  However, at a January 2004 general medical VA examination, he reported that he stopped working due to disability resulting from his hands.  An October 2015 rating decision granted entitlement to a TDIU effective July 7, 2014.  The RO found the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and coronary artery disease.   Although the July 2014 VA examiner opined that the Veteran's trench foot interfered with his work, there is no lay or medical evidence showing that the Veteran's skin disabilities render him unemployable.  As such, further consideration of entitlement to increased compensation based on TDIU is not necessary for the period prior to July 7, 2014.  



ORDER

Entitlement to a disability rating of 60 percent for resolved tinea cruris with residual hyperpigmentation, bilateral tinea pedis, and seborrheic dermatitis of the scalp from May 8, 2012 is granted, subject to the law and regulations governing the payment of monetary benefits.    

Entitlement to a compensable disability rating for resolved tinea cruris with residual hyperpigmentation prior to May 8, 2012 is denied.

Entitlement to a compensable disability rating for bilateral tinea pedis prior to May 8, 2012 is denied.


REMAND

Although further delay is regrettable, the Board finds an addendum medical opinion must be obtained prior to appellate review of the Veteran's claim for entitlement to service connection for multiple cysts to the left forearm and scalp, to include as due to herbicide exposure.

In November 2007 correspondence, the Veteran wrote that he was treated during service for a boil or cyst on his left forearm in June 1968 and at a field hospital for a cyst on the back of his neck.  Six months after service in August 1969, he had to have the cyst on his neck lanced.  

Service treatment records show the Veteran had a boil on his right elbow in July 1968.  It was treated with hot soaks, antibiotics, and light duty.  The February 1969 separation examination shows a normal skin examination.  On his separation medical history, the Veteran denied skin diseases and made no mention of any skin disorder.

Treatment records from the Veteran's employment on an Air Force base from 1978 to 1989 show treatment for skin disorders of the Veteran's feet; however, there are no reports, diagnosis, or treatment of cysts.

Private treatment records from K.P. show dermatology treatment from as early as January 1978.  The first note of any cyst is in March 1995, over 26 years after his discharge from service, when a cyst on the back was found on examination, which was excised later that month.  The pathology report shows the cyst was an epidermal inclusion cyst.  In September 2007, the Veteran reported a cyst on his right hip.  A 3/4 inch cyst of the lower back/hip was excised in October 2007.  

At his July 2014 VA examination, the Veteran reported that he had sebaceous cysts on his scalp and thorax during service.  He had a large one on the back of his neck in 1968 for which he was given antibiotics.  When he fractured his cervical spine in 1969 and had neck surgery, the sebaceous cyst resurfaced in the neck scar.  His surgeon explained that the deep sinus is in the midst of the scar.  On examination, the Veteran had several sebaceous cysts on his arms, trunk, and face.  The examiner opined that the Veteran's sebaceous cysts are related to his military service.  The examiner's rationale was that the Veteran currently has sebaceous cysts and had them during service.  

The examiner offered no further rationale and did not discuss the Veteran's service treatment records or post-service treatment.  The examiner's brief rationale, which appears to be based solely on the Veteran's reported history, is not sufficient to establish an award of service connection for multiple cysts to the left forearm and scalp.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).   Therefore, this claim must be remanded for an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from an examiner with sufficient expertise to determine the nature and etiology of the Veteran's sebaceous cysts.  The need for an examination is left to the discretion of the examiner offering the addendum opinion.

The contents of the entire electronic claims file (in the Veterans Benefit Management System (VBMS) and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the report should reflect consideration of the Veteran's documented medical history and the Veteran's lay assertions.

Based on consideration of all pertinent evidence, the examiner should render an opinion, consistent with sound medical judgment, regarding whether the currently diagnosed sebaceous cysts on the Veteran's arms, trunk, and face are at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's military service, to include exposure to herbicides on a direct, rather than presumptive, basis.  

In rendering the requested opinion, the examiner must specifically consider and discuss the Veteran's service treatment records, which show the Veteran was treated once for a boil on his left arm, and post-service treatment records, which show the first objective evidence of treatment for an epidermal inclusion cyst on the Veteran's lower back was in March 1995, with excision of a second cyst on the right lower/back hip in October 2007.

The examiner also should discuss the pathology and physiology of boils as compared to sebaceous cysts.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

2.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that reflects review of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.  Thereafter, the case should be returned to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J.N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


